Per Curiam.
The decree of the court of chancery is affirmed, for the 'reasons given by the learned vice-chancellor who heard the cause, in whose conclusions, both as to the facts of the case and as to the equitable status of the parties, we concur.
As to two matters apparent on the face of the vice-chancellor’s conclusions, however, we find it unnecessary to express any opinion inasmuch as the decree of the court below may be affirmed without regard to these points. The matters thus referred to are —first, that the appellant must be held to have admitted the-truth of certain allegations of the bill touching facts not within her personal knowledge, because her answer was silent as to such allegations; and second, that the sworn answers of McCracken to-interrogatories exhibited in connection with the original bill are evidential against Mrs. McCracken under the amended bill, to-which McCracken is not a party.
The first of these questions need not be decided, because the-matters that Mrs. McCracken was held to have admitted were sufficiently established by the proofs taken in the cause. The evidential force of McCracken’s sworn answers to interrogatories-need not be decided as an abstract question, for the same reason,, and, further, because of the stipulation of the parties that evidence in the original suit might be used by either party under the amended bill. Sworn answers to interrogatories are so far evidence as to fall within the apparent scope of this stipulation, especially in view of the fact that when office copies of these-answers were offered in order to malee up the record in the-present case, they were admitted for that purpose, the only objection made being as to their materiality and relevancjq and *731not at all as to their admissibility or competency. If the bill had not called for answers under oath to these interrogatories, such answers would have been eo nomine “evidence in the cause,” under Marvel v. Fralinger, 67 N. J. Eq. (1 Robb.) 622. We cannot see why they may not likewise be treated as evidence within the meaning of the stipulation merely because they were sworn to in response to the prayer of the complainant’s bill. The vice-chancellor evidently treated the answers as if they were thus before him, and the use that he made of them is not essential to the conclusion reached by him upon the merits.
The decree is affirmed.
For affirmance — The Chancellor, Chief-Justice, Garrison, Swayze, Eeed, Trenchard, Parker, Bergen, Bogert, Vroom, Green, Gray, Dill — 13.
For reversal — None.